          Case 6:11-cr-60097-AA        Document 212        Filed 11/14/18     Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON


 UNITED STATES OF AMERICA,

                                       Plaintiff,

                       v.                                     Case No. 6:11 CR 60097-1-AA

CODY SETH CRAWFORD,

                                       Defendant.


          ORDER CONTINUING SUPERVISED RELEASE WITH
         MODIFICATION OF THE TERMS AND CONDITIONS OF
                     SUPERVISED RELEASE

        On March 2, 2016, the defendant appeared before this court, for sentencing following his

plea of guilty to Damage to Religious Property. He was sentenced to (5) years probation, upon

the standard and special conditions. On April 11, 2018, the defendant's term of probation was

revoked. He was sentenced to time served followed by a (3) year term of supervised release. The

term of supervised release commenced on April 26, 2018.

       On October 2, 2018, this court issued a petition for summons and order to show cause why

the term of supervised release order previously granted should not be revoked based on the

probation officer's allegation that defendant violated the conditions of release.




ORDER CONTINUING SUPERVISED RELEASE WITH MODIFICATION
OF THE TERMS OF CONDITIONS OF SUPERVISED RELEASE - PAGE 1
           Case 6:11-cr-60097-AA       Document 212        Filed 11/14/18     Page 2 of 2




       On November 13, 2018, the defendant appeared with counsel at a hearing to determine

 whether defendant's supervised release should not be revoked. The defendant admitted he had

violated the conditions of supervised release by failing to reside in and participate in the program

of an RRC, unlawfully possessing a controlled substance and failing to refrain form any unlawful

use of a controlled substance.

       THE COURT FINDS that the defendant has violated conditions of his supervised release

as set forth above, said violation constitutes a Grade C violation pursuant to Guideline §

7Bl.l(a)(3). A Grade C violation coupled with the defendant's Criminal History Category ofl,

produces a suggested imprisonment range of 3 to 9 months (§ 7Bl.4 Revocation Table).

       IT APPEARS TO THE COURT that the defendant is amenable to supervision.

       IT IS ORDERED AND ADJUDGED that the term of supervised release is continued under

the previously imposed conditions of supervision and the following new conditions:

       1       You must not go to, or remain at any place where you know controlled substances
               are illegally sold, used, distributed, or administered without first obtaining the
               permission of the probation officer. Except as authorized by court order, you must
               not possess, use or sell marijuana or any marijuana derivative (including THC) in
               any form (including edibles) or for any purpose (include medical purposes).
               Without the prior permission of the probation officer, you must not enter any
               location where marijuana or marijuana derivatives are dispensed, sold, packaged
               or manufactured.
      2.       You must not knowingly purchase, possess, distribute, administer, or otherwise use
               any psychoactive substances (e.g., synthetic marijuana, bath salts, etc.) that impair
               a person's physical or mental functioning, whether or not intended for human
               consumption, except with the prior approval of the probation officer.

      Dated this   Ji._   day of November, 2018.




                                                     ANN AIKEN
                                                     United States District Judge
ORDER CONTINUING SUPERVISED RELEASE WITH MODIFICATION
OF THE TERMS OF CONDITIONS OF SUPERVISED RELEASE - PAGE 2
